DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s amendment filed June 30, 2021 has newly presented a plurality of patentably distinct inventions (MPEP 811). A restriction requirement follows.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 5-6, 8-10, and 18-19, drawn to a pneumatic tire having all of the limitations of new claim 21 plus a) a tread having a tread surface configured to be in contact with a road surface, a pair of sidewalls extending radially inward from ends of the tread along the carcass, on an axially outer side of the carcass, and a pair of clinches located radially inward of the sidewalls, each clinch respectively forming the flange contact surface and the flange opposed surface of the respective side surface and the complex elastic modulus of each clinch being 30 MPa-60MPa inclusive, and b) the circular arc shape of the flange opposed surface has a radius of 12.0 mm - 18.0 mm inclusive and a radial distance from the bead base line to an inner end of the flange opposed surface is 12.0 mm - 18.0 mm inclusive, classified in B60C 15/06.
II. Claim 25, drawn to a pneumatic tire having all of the limitations of new claim 21 plus a) a tread having a tread surface configured to be in contact with a road surface, a pair of sidewalls extending radially inward from ends of the tread along the carcass, on an axially outer side of the carcass, and a pair of clinches located radially inward of the sidewalls, each clinch respectively forming the flange contact surface and the flange opposed surface of the respective side surface and the complex elastic modulus of each clinch being 30 MPa-60MPa inclusive, and b) rim guards which are located radially outward of the rim in a state where the tire is mounted on the rim and which , classified in B60C 15/0242.
III. Claims 11, 13-17, and 20, drawn to a pneumatic tire having all of the limitations of new claim 21 plus a) a tread having a tread surface configured to be in contact with a road surface, a pair of sidewalls extending radially inward from ends of the tread along the carcass, on an axially outer side of the carcass, and a pair of clinches located radially inward of the sidewalls, each clinch respectively forming the flange contact surface and the flange opposed surface of the respective side surface and each clinch including an inner clinch located between the flange and the carcass in a state where the tire is mounted on the rim and an outer clinch radially outside the inner clinch, the ratio range of the complex elastic modulus of the outer clinch to that of the inner clinch being 0.50-0.83 inclusive, and b) the circular arc shape of the flange opposed surface has a radius of 12.0 mm - 18.0 mm inclusive and a radial distance from the bead base line to an inner end of the flange opposed surface is 12.0 mm - 18.0 mm inclusive, classified in B60C 15/06.
Claims 21-24 link(s) Inventions I and III and therefore will be examined if Invention I or III is elected (MPEP 809).  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 21-24.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 21 and 24 link(s) Inventions II and I and Inventions II and III and therefore will be examined if Invention II is elected (MPEP 809).  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 21 and 24.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
 	Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler
The inventions are independent or distinct, each from the other because:
Inventions I and II-III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design (see the descriptions of the groupings above).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification (B60C 15/06 vs. B60C 15/0242) and the inventions require a different field of search including different classes/subclasses and different search strategies or search queries (above-noted features of Invention I vs. Invention II vs. Invention III).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             January 10, 2022